office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b07 rnasrallah postn-114336-10 uilc date date to nicholas j singer attorney cc lm ctm sf large mid-size business from branch chief branch cc ita income_tax accounting third party communication none date of communication not applicable subject treatment of american viticultural area designation under sec_197 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer date location a location b x y issue ---------------------------------------------------- ---------------------- ---------------- -------------- ------ -------- when taxpayer purchased a vineyard that is located in an american viticultural area ava is the amount of the purchase_price allocated by taxpayer to the right to use the ava designation an amortizable sec_197 intangible postn-114336-10 conclusion for sec_197 purposes the right to use an ava designation is a license permit or other right granted by a governmental_unit and is not an interest in land therefore the right to use an ava designation is a sec_197 intangible and the amount of the vineyard’s purchase_price allocated by taxpayer to the right to use the ava designation is an amortizable sec_197 intangible facts on date taxpayer purchased a vineyard in the location a viticultural area and the location b viticultural area the alcohol and tobacco_tax and trade bureau ttb of the united_states department of the treasury has approved the location a viticultural area and the location b viticultural area as avas taxpayer allocated a portion of the purchase_price to the right to use the ava designation and treats such allocated amount as an amortizable sec_197 intangible law and analysis sec_197 of the internal_revenue_code provides that a taxpayer shall be entitled to an amortization deduction with respect to any amortizable sec_197 intangible sec_197 provides that in general the term amortizable sec_197 intangible means any sec_197 intangible which is acquired after date and which is held in connection with the conduct_of_a_trade_or_business or an activity described in sec_212 sec_197 provides that the term sec_197 intangible means among other things any license permit or other right granted by a governmental_unit or an agency_or_instrumentality thereof sec_1_197-2 of the income_tax regulations provides that sec_197 intangibles include any license permit or other right granted by a governmental_unit including for purposes of sec_197 an agency_or_instrumentality thereof even if the right is granted for an indefinite period or is reasonably expected to be renewed for an indefinite period these rights include for example a liquor license a taxi-cab medallion or license an airport landing or takeoff right sometimes referred to as a slot a regulated airline route or a television or radio broadcasting license sec_197 provides that the term sec_197 intangibles does not include among other things any interest in land sec_1 c provides for this purpose an interest in land includes a fee interest life_estate remainder easement mineral right timber right grazing right riparian right air right zoning variance and any other similar right such as a farm allotment quota for farm commodities or crop acreage base however an interest in land does not include an airport landing or takeoff right a regulated airline route or a franchise to provide cable television service the ttb has promulgated regulations relating to avas in cfr part cfr sec_9_3 provides the procedures for submitting a petition including the information to be postn-114336-10 included in such petition to the administrator to establish an american viticultural area the administrator is defined in cfr dollar_figure as the administrator of the ttb pursuant to cfr a viticultural area is defined as a delimited grape growing region distinguishable by geographical features the boundaries of which have been delineated in subpart c of cfr part approved american viticultural areas cfr dollar_figure provides that the viticultural areas listed in subpart c of cfr part are approved for use as appellation of origin in accordance with cfr part two of these approved american viticultural areas are the location a viticultural area as described in cfr x and the location b viticultural area as described in cfr y in addition the ttb has promulgated regulations relating to avas in cfr part with respect to the labeling and advertising of wine under cfr sec_4 a the names of one or more grape varieties may be used as the type designation of a grape wine only if the wine is also labeled with an appellation of origin as defined in cfr sec_4 a cfr sec_4 a provides that for american wine an american appellation of origin is i the united_states ii a state iii two or no more than three states which are all contiguous iv a county which must be identified with the word county in the same size of type and in letters as conspicuous as the name of the county v two or no more than three counties in the same states or vi a viticultural area as defined in cfr sec_4 e cfr sec_4 b provides in pertinent part that an appellation of origin disclosing the true place of origin of the wine shall appear in direct conjunction with and in lettering substantially as conspicuous as the class and type designation if a varietal grape type designation is used on the label for purposes of cfr part a viticultural area for american wine is defined in cfr sec_4 e i as a delimited grape growing region distinguishable by geographical features the boundaries of which have been recognized in cfr part cfr sec_4 e i ii and iv provide that in the case of american wine a wine may be labeled with a viticultural area appellation only if the appellation has been approved under cfr part not less than percent of the wine is derived from grapes grown within the boundaries of the viticultural area and it has been fully finished within the state or one of the states within which the labeled viticultural area is located cfr sec_4 e provides that petitions for establishment of american viticultural areas may be made to the administrator by any interested_party the ttb approves the areas established as avas any winemaker regardless of whether they have petitioned to establish an ava may use an ava designation on its wine bottle label if that winemaker meets the requirements set forth by the ttb these requirements are that the vitcultural area appellation has been approved by the ttb under cfr part not less than percent of the wine is derived from grapes grown within the boundaries of the viticultural area and it has been fully finished within the state or one of the states within which the labeled viticultural area is located accordingly the right to use an ava designation is a right granted by a governmental postn-114336-10 unit and is a sec_197 intangible within the meaning of sec_197 however an interest in land is not a sec_197 intangible sec_1_197-2 provides a nonexclusive list of examples of interests in land for this purpose an interest in land includes a fee interest life_estate remainder easement mineral right timber right grazing right riparian right air right zoning variance and any other similar right such as a farm allotment quota for farm commodities or crop acreage base arguably the ava designation is an interest in land because the grapes producing the wine are harvested from the vineyard and the vineyard is land however the ava designation applies to one of the uses of a particular crop from any land within the designated viticultural area which is further processed into a finished product it is not the right to or a limitation on the uses or product of a particular piece of land within the designated viticultural area consequently the ava designation is not similar to any of the enumerated examples of interests in land as stated in sec_1 c and thus is not an interest in land under sec_197 and sec_1_197-2 case development hazards and other considerations we have concerns about how a taxpayer would value the right to use an ava designation it is unclear whether the value of the right to use an ava designation attaches to an acquisition of a particular vineyard within an ava the benefit in value from the right to use an ava designation accrues to all land whose highest_and_best_use is as a vineyard within such designated viticultural area consequently all of the closest comparable vineyards share the same intangible benefit thereby making an appraiser’s determination of the increment of value assigned to the intangible benefit and finding comparable vineyards outside of the particular ava factually difficult in addition sec_197 provides that sec_197 shall not apply to any increment of value if without regard to sec_197 such increment is properly taken into account in determining the cost of property the land and tangible improvements that is not a sec_197 intangible without sec_197 the benefit of an ava designation to a vineyard would be subsumed into the value of the land and improvements only if there was a factual showing of some clear premium such as a recognized and marketable tradename to a taxpayer's vineyard would an intangible asset be recognized this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views postn-114336-10 please call if you have any further questions george blaine associate chief_counsel income_tax accounting by ___kathleen reed_______ kathleen reed branch chief branch income_tax accounting
